Motion to dismiss appeal granted, without costs (Matter of Bates v La Vallee, 33 AD2d 833; 10 Carmody-Wait 2d, NY Prac, § 70:27). Cross motion for permission to appeal to this court from order of Special Term dated May 23, 1978 referred to Mr. Justice Main who makes the following decision: Motion denied, without costs. Cross motion for substitution of parties denied, without costs and without prejudice to a proper application to the Supreme Court, Ulster County. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.